a uns ofs ee’ tax exempt and government entities oivision department of the treasury internal_revenue_service washington d c release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you failed to establish that you are organized and operated for purposes described in sec_501 of the code you did not file a substantially complete application are not organized for an exempt_purpose do not operate exclusively for an exempt_purpose and do not engage primarily in activities that accomplish an exempt_purpose you have also failed to establish that you do not serve a private interest rather than a public interest within the meaning of sec_1_501_c_3_-1 of the income_tax regulations you are operated to serve a private benefit rather than public interests accordingly you are not an organization exempt from tax under sec_501 of the code because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty file the returns in accordance with their failure_to_file the returns timely may result in a if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the ' day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date legend president b n website state new state date date2 dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts you initially incorporated on date in state soon after you filed a form_1023 application_for recognition of exemption under sec_501 of the code on date2 you informed us that you had never commenced business in state had moved to new state and had reincorporated in new state and submitted a revised application later you advised us that you had dissolved the corporation in state and filed a third revised application none of your applications included articles of incorporation with a state stamp or other evidence showing that you filed them with and obtained approval from the appropriate state authority on a specific date as requested by the form you also did not provide an acceptable substitute for certification such as a copy of your articles of incorporation accompanied by a declaration signed by an officer authorized to sign for you that the copy is a complete and correct copy of your articles of incorporation also the third revised application that you filed reported zero amounts on the statement of receipts and expenditures and the balance_sheet your articles of incorporation state that you are organized exclusively for charitable and educational_purposes including e e e e the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code of toundermrite delivery of charitable services to the poor disabled or disadvantaged in the operation of a free internet human needs and resources matching service operated by n when economic educational and or social need can be demonstrated provide free shipping of items from donors to the poor disabled or disadvantaged recipients and carry on lawful business activities allowed by nonprofit_corporations in state subject_to the limitations of sec_501 of the internal_revenue_code since you stated that you primarily operate your website to deliver charitable services to the poor disabled or disadvantaged we asked what steps you take and what criteria you use to establish whether a recipient meets those requirements you replied that the donor makes that evaluation that you do not monitor the activities that take place on your website and users must make their own arrangements for completing their transactions you added that you also do not plan to make grants loans or distributions to other organizations you will promote your website by conducting the following activities e e e e e e e e e organizing a speakers bureau for making presentations to civic groups social service organizations churches schools and government agencies recruiting volunteers around the u s and on your website issuing press releases garnering feature coverage in all free media such as print radio and tv buying online advertising writing stories and blogs participating in forums social networks and other networks aligned with your purpose contacting numerous community and individual opinion leaders producing audiovisual products to promote your service on internet video sites and reaching out to non-profit and corporate underwriters to piggyback on existing publicity or to underwrite your own initiatives you compare your website favorably with other well-known online commercial marketplaces like them your website provides registered members with an online searchable database of available goods and services although your website is open to the public you require users to register before they participate after registration a member may post an ad to offer or search the database to find goods or services your website assists the exchange of offer and acceptance emails between members and you created a medium of currency unique to your website to measure the value of each transaction finally your system tracks and posts the value of pending and completed transactions for each member so that other members can assess the risk of entering into a transaction with that member you will generate revenue by soliciting public support such as gifts of real and intellectual_property but will not charge fees for the transactions that take place on your website your fundraising efforts will include e providing an online payment service with a click to donate option on your website so that participants may make cash contributions conducting email fundraising and newsletter campaigns sustaining the ability to accept any type of contribution soliciting contributions by mail and accepting funds raised by other non-profit organizations your president owns the copyright for your website your president and b your vice president are two of your three compensated officers who are also board members your president and b own the rights to the database artwork films text and all other technical and artistic property used on the website your president and b are also the two partners of n a partnership that operates the website for you you contracted to lease the website and related intellectual_property from n for one dollar a year law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_513 of the code states in part that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the needs of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1_501_a_-1 of the income_tax regulations regulations states that an organization is not exempt from tax merely because it is not organized and operated for profit establish its exemption it is necessary that every such organization claiming exemption file an application form with the internal_revenue_service in order to sec_1_501_a_-1 of the regulations states that an organization claiming exemption under sec_501 and described in any paragraph of sec_501 other than sec_501 shall file the form of application prescribed by the commissioner and shall include thereon such information as required by such form and the instructions issued thereto sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational_test or the operational_test it is not exempt if an sec_1_501_c_3_-1 of the regulations states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests prior to the existence of o the teaching of the program was o licenses from company k the right to use a reference to the sec_1_501_c_3_-1 example of the proposed_regulations describes o an educational_organization the purpose of which is to train individuals in a program developed by p o’s president all of the rights to the program are owned by company k a for-profit corporation owned by p conducted by company k program in o’s name and the right to teach the program in exchange for specified royalty payments under the license agreement company k provides o with the services of trainers and with course materials on the program o may develop and copyright new course materials on the program but all such materials must be assigned to company k without consideration if the license agreement is terminated company k sets the tuition for the seminars and lectures on the program conducted by o resembling the program or its implementation for years after the termination of o’s license agreement o has agreed not to become involved in any activity o's sole activity is conducting seminars and lectures on the program this arrangement causes o to be operated for the benefit of p and company k in violation of the restriction on private benefit in sec_1_501_c_3_-1 regardless of whether the royalty payments from o to company k for the right to teach the program are reasonable based on these facts and circumstances o is not operated exclusively for exempt purposes and therefore is not described in sec_501 sec_1_501_c_3_-1 of the regulations states that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 revrul_76_442 1976_2_cb_148 denied exempt status to an organization that provided free legal services for personal and estate_tax planning for individuals who wished to make gifts to charity as part of their tax planning the service found that the organization was not operated exclusively for charitable purposes because its primary purpose was to provide commercial tax services to individuals who were not a charitable_class the benefits to the public were tenuous revproc_2009_9 r b section dollar_figure states that an organization seeking recognition of exemption under sec_501 must submit a completed form_1023 revproc_2009_9 r b sec_3 states that a substantially completed application including a letter application is one that includes a statement of receipts and expenditures and a balance_sheet for the current_year and the three preceding years or the years the organization was in existence if less than four years if the organization has not yet commenced operations or has not completed one accounting_period a substantially completed application generally includes a proposed budget for two full accounting periods and a current statement of assets and liabilities revproc_2009_9 i r b sec_3 states that a substantially completed application including a letter application is one that if the organizing or enabling document is in the form of articles of incorporation includes evidence that it was filed with and approved by an appropriate state official eg stamped filed and dated by the secretary of state alternatively a copy of the articles of incorporation may be submitted if accompanied by a written declaration signed by an authorized individual that the copy is a complete and accurate copy of the original copy that was filed with and approved by the state the written declaration must include the date the articles were filed with the state if a copy is submitted in 326_us_279 66_sct_112 90_led_67 c b the supreme court held that the presence of even a single non- exempt_purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by for-profit commercial businesses its primary purpose was not charitable educational nor scientific but commercial the court found that the corporation failed to demonstrate that its services were not in competition with commercial businesses in 950_f2d_365 cir affg 70_tc_352 the court held that a vegetarian restaurant and health foods store that adhered to the principles of the seventh day adventist church was not operated exclusively for exempt religious purposes but rather for a substantial commercial purpose the court examined the method of operations to infer the purposes although the organization catered to the dietary restrictions of the church its primary activities were managing a restaurant and health food store which operated in competition with commercial entities charging competitive prices set by formulas common in the retail food business and using commercial promotional methods in church by mail v commissioner f 2d cir affig tcmemo_1984_349 the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the circuit_court of appeals in affirming the tax court’s decision stated the critical inquiry is not whether particular contractual payments to a related for- profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in arlie foundation v commissioner 283_fsupp2d_58 d d c the district_court found that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization paid significant advertising and promotional expenses and derived substantial income from events held at its conference center the court determined that the organization’s activities competed with a number of commercial as well as non-commercial entities which strongly evidenced a commercial nature and purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations thus the court looked at the business methods of the organization as a method of inferring whether its purpose was to serve the public or whether there was a substantial non-exempt purpose of operating a business for profit analysis based on the information you provided in your application and supporting documentation we conclude that you are not an exempt_organization described in sec_501 of the code first in order to be exempt as an organization described in sec_501 an applicant must file a substantially completed application that includes the information required by the form and instructions you did not provide the certified organizing documents a substitute certification or the financial information required by sec_501 a -1 a of the regulations form_1023 instructions and revproc_2009_9 r b second an exempt_organization must be both organized and operated exclusively for exempt purposes f an organization fails to meet either the organizational_test or the operational_test described in sec_1_501_c_3_-1 of the regulations it is not exempt the information you provided shows that you are not organized or operated for an exempt_purpose described in sec_501 of the code to establish exemption from tax under sec_501 an organization must first pass the organizational_test set out in sec_1_501_c_3_-1 of the regulations under this test an applicant’s articles of organization must limit the organization’s purposes to one or more exempt purposes specified in sec_501 organization to engage in substantial activities that are not in furtherance of an exempt_purpose your articles of incorporation state in part that you are organized to underwrite delivery of charitable services to the poor disabled or disadvantaged in the operation of a free internet human needs and resources matching service since operating an online bartering service is not an exempt_purpose described in sec_501 your articles of incorporation do not limit in addition the articles may not authorize the your purposes to one or more exempt purposes described in sec_501 and authorize you to engage in substantial activities that do not further an exempt_purpose the information you provided does not meet the requirements of the organizational_test in sec_1 c - b second the information provided by the organization must demonstrate conclusively that it meets the operational_test described in sec_1_501_c_3_-1 of the regulations the operational_test first requires an organization to prove that it operates exclusively for one or more exempt purposes within the meaning of sec_501 of the code an organization will be regarded as operated exclusively only if accomplish one or more of the exempt purposes described in sec_501 the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes see better business bureau of washington d c v u s supra your purpose and principal activity is the operation of an internet matching service for the general_public an organization that operates primarily to conduct a trade_or_business that is unrelated to an exempt_purpose described in sec_501 will not pass the operational_test it engages primarily in activities which however organizations that operate a trade_or_business as a substantial part of their activities may meet the requirements of sec_501 of the code if the activity is related to and furthers an exempt_purpose sec_1_501_c_3_-1 of the regulations several courts have considered nonprofit_organizations that conduct businesses to determine whether the business was conducted for an exempt_purpose or for a commercial non-exempt purpose see b s w group inc v commissioner living faith inc v commissioner and arlie found v irs supra these courts considered such factors as the particular manner and commercial hue of the activities an organization conducts and the existence and amount of annual or accumulated_profits to determine the existence of a nonexempt commercial purpose the exchange of goods and services is the essence of commercial activity you have failed to establish that your activities accomplish any of the charitable purposes described in sec_501 of the code which includes the relief of the poor and distressed or of the underprivileged and the advancement of education in the definition of the term charitable like other online commercial websites you do not monitor users’ activities and they must make their own arrangements with regard to their transactions further you have failed to provide confirmation that you provide relief to any charitable_class since your members not you determine whether a recipient is poor distressed or underprivileged you are like the organization described in revrul_76_442 supra because you are not operated exclusively for a charitable purpose and your primary purpose is to operate an online commercial bartering marketplace for individuals who are not a charitable_class competition is strong evidence of a commercial nature and purpose you compared your bartering website favorably to several other commercial retail websites to compete successfully you maintain a website open to the public plan significant advertising marketing and promotion activities place a value on the transactions and offer an online payment service option the information you provided shows that you primarily operate a bartering website for a commercial non-exempt purpose the operational_test also assigns the burden_of_proof to an applicant to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests see sec_1_501_c_3_-1 of the regulations control is an important factor in determining whether an organization operates for the benefit of private interests your president and b your vice president are the partners of n who operates your primary activity the website your president and b also own all rights to the database and the artwork films text and other technical and artistic property that you publish and promote on your website like the organization described in church by mail v commissioner supra you are operating to create a market for n’s services and your president and b’s intellectual_property like the organization described in sec_1_501_c_3_-1 example of the regulations your operations provide a benefit for your creator a for-profit entity owned by your creator and your registered members in more than an incidental way you have failed this part of the operational_test because you are organized and operated for the benefit of your president b and n in violation of the restriction on private benefit regardless of whether lease payments for the right to use the website are reasonable conclusion based on the information you provided we conclude that you are not entitled to recognition of exempt status under sec_501 of the internal_revenue_code because you did not file a substantially completed application are not organized for an exempt_purpose do not operate exclusively for an exempt_purpose and do not engage primarily in activities that accomplish an exempt_purpose your principal activity is the operation of a commercial bartering website that does not achieve charitable or educational_purposes even if you were able to establish that you were formed and operated for charitable or educational_purposes you would not qualify for exemption because you are operated for a substantial non-exempt purpose you are operated for the purpose of serving a private benefit rather than public interests not an organization exempt from tax under sec_501 of the code accordingly you are you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs if you and power_of_attorney all forms and publications mentioned in this letter can be found at www irs qov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
